Case 1:20-cr-00188-JSR Document 101 Filed 09/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee aes mss nem me em eee rere eee ere ee ee ee ee ee ee ee x
UNITED STATES OF AMERICA :
$3 20-cr-188 (JSR)
Vv.
ORDER
RUBEN WEIGAND and HAMID AKHAVAN,
Defendants. :
aerrme mre mrrrm re rere errr rm ee eee ee ee x

JED S. RAKOFPTF, U.S.D.d.

WHEREAS, Ruben Weigand (“Weigand”), a defendant in the above-
captioned case, was arrested in the Central District of California
on March 9, 2020, pursuant to a warrant issued in the Southern
District of New York;

WHEREAS, Weigand has been detained in the Santa Ana City
Jail in the Central District of California since that date;

WHEREAS, on August 20, 2020, the Court ordered that the
stay of Weigand’s removal to New York be extended through
September 30, 2020 (ECF No. 88);

WHEREAS, the defense has filed a renewed bail application
for Weigand (ECF No. 98-1) and requests that Weigand not be
transferred to New York pending the Court’s decision on the
application;

WHEREAS, the Government does not oppose this request;

WHEREAS, oral argument on Weigand’s renewed bail application

is scheduled for October 2, 2020 at 10 a.m.

 
Case 1:20-cr-00188-JSR Document 101 Filed 09/30/20 Page 2 of 2

IT IS HEREBY ORDERED that the stay of Defendant Ruben
Weigand’s removal to New York be extended until the Court has
ruled on Weigand’s renewed hail application (ECF No. 98-1), which

it will do by no later than October 5, 2020.

SQ ORDERED.
Dated: New York, NY
September 30, 2020 JED S. RAKOFF, U.S.D.J.

 
